Citation Nr: 0807201	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 until 
February 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.   

The veteran has also claimed that his PTSD warrants a 100 
percent rating.  The veteran denied that he was seeking 
individual unemployability in his December 2006 RO Hearing.  
Thus, that issue is not currently before the Board.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood.  



CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, and no higher, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
This notice was provided in March 2006 and the claim was 
readjudicated.  Thus, the veteran has not been prejudiced 
from the untimely notice.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the Board is aware that the July 2006 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim(s).  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's 
statements in his VA examinations, VA outpatient treatment 
records, and personal statements and hearing testimony 
regarding his unemployability, and descriptions of the effect 
of the service-connected disability on employability and 
daily life.  These statements indicate awareness on the part 
of the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation.  Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative demonstrate an awareness of what was necessary 
to substantiate his or her claim."  Id., slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
This showing of actual knowledge satisfies the first and 
fourth requirements of Vazquez-Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of the effects of the service-connected disability 
on employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the September 2006 Statement of the Case and August 
2007 Supplemental Statement of the Case included a discussion 
of the rating criteria utilized in the present case.  The 
veteran was accordingly made well aware of the requirements 
for an increased evaluation pursuant to the applicable 
diagnostic criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.



Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in August 2005 and December 2006 that 
fully addressed all four notice elements and the former of 
which was sent prior to the initial AOJ decision in this 
matter.  The latter letter was sent prior to a readjudication 
of the claim.  Thus, the veteran has not been prejudiced from 
that untimely notice.  The letters informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.   The veteran submitted statements and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge.  
The appellant was afforded VA medical examinations in April 
2006 and July 2007.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The veteran even indicated, in August 2005 
and December 2005, that he did not have any additional 
information to give VA to substantiate his claim.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).





Applicable Law

The veteran essentially contends that his PTSD symptoms are 
of a greater severity than indicated by his current 50 
percent rating, and that he warrants a 100 percent rating.

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9411 for 
PTSD, provide for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.   
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).   
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

Merits of the Claim
 
The veteran essentially contends, as indicated in his May 
2006 VA Form 21-4138, that he is 100 percent disabled.

A VA treater recorded, in an August 2005 VA psychiatry 
service progress note, that the veteran presented PTSD 
symptoms.  The veteran reported that following Vietnam, he 
felt alone and numb, and hurt other people's feelings.  He 
also had flashbacks, intrusive thoughts, bad startle 
response, and was verbally abusive.  He indicated that he had 
never married and his longest relationship lasted seven 
years.  He previously worked in underwater construction for 
25 years and found it a good way to isolate.  The PTSD Nurse 
Practitioner found him alert and oriented to person, place, 
time, and situation.  He was normally attired and appeared 
nervous.  His mood was dysphoric, affect was restricted, and 
speech was productive.  His judgment was fair and he denied 
auditory or visual hallucinations.  A GAF score of 43 was 
assessed.  

The Biloxi Vet Center provided a letter in November 2005, 
which indicated that the veteran received counseling related 
to his PTSD.  His medical providers also indicated that the 
veteran had been emotionally impacted due to the significant 
property damage caused to his home by Hurricane Katrina.  He 
had a marked increase in depression, anxiety, withdrawal, and 
emotional numbing.  His treater recommended that the veteran 
be considered for 100 percent disability due to his chronic, 
severe PTSD symptoms hampering his work potential and the 
development and maintenance of healthy relationships.

A VA examination was provided to the veteran in April 2006.  
The veteran reported being unemployed since 2000.  He had 
previously been employed as an operations manager for an 
underwater construction business.  He chose to quit after his 
relationship with his boss worsened and he could no longer 
take the stress of the job.  He used alcohol and Valium to 
cope with his symptoms.  He also reported that his health 
problems, including a stroke and heart problems, were the 
major impediment to his getting a job.  The veteran never 
married, though he had been involved in several long term 
relationships, which often ended due to his anger and 
irritability.  He had no interest in starting or maintaining 
a relationship.  

The veteran's treatment for PTSD was only in the last few 
years.  He had tried numerous medications and psychotherapy.  
He reported that his symptoms had worsened after Hurricane 
Katrina, but by August 2005 he felt things were pretty well 
under control.  He was taking good care of his health and 
doing well.  However, after the loss of his home, he worked 
to rebuild his home and care for his elderly mother.  He 
described himself as having a "nasty disposition;" however, 
he had good, supportive friends that checked on him.  He 
reported having lost a lot of his motivation to maintain 
relationships and keep in touch.

The veteran reported that his nightmares had decreased in 
severity, but have since returned and occurred about 2-3 
times a week.  He slept poorly, but attributed his 
wakefulness to waking up to use the bathroom, and was able to 
fall back to sleep.  The veteran denied frequent intrusive 
memories, although certain things could cue memories; as a 
result, he tried to avoid these triggers.

He had no problem discussing experiences, but got emotional 
and tried not to think about them.  He tried to keep busy on 
home projects, reading, and e-mailing; however, he had 
difficulty finishing projects due to loss of motivation and 
depression.  He has experienced some suicidal ideation, but 
did not act out of concern for the people he might hurt.  

The veteran admitted hypervigilance and to his being 
observant and very aware of the people around him.  He 
checked the perimeter of his home nightly and admitted 
exaggerated startle response.  He led a very quiet life, 
largely in isolation, despite his friends.  He was unable to 
tolerate large crowds and did not mingle.  He spent his time 
alone and would be uncomfortable when he had people over.  
Although he was close to his family, he had difficulty at 
large family gatherings.  Since Hurricane Katrina, he had 
started smoking and drinking and had not been watching his 
diet.  He stopped caring about such things; he denied current 
substance abuse.  He was often purposely content doing 
nothing and staying to himself.  His PTSD symptoms have 
increased since Hurricane Katrina and he experienced them on 
a daily basis.  He did not miss time at work due to his PTSD, 
but quit due to the stress and his physical health.

On mental status examination, the veteran demonstrated good 
hygiene and was pleasant and cooperative during the 
examination.  The veteran's mood was anxious, but his affect 
was full and reactive.  Thought content and processes were 
within normal limits, with no evidence of delusions or 
hallucinations.  Good eye contact was maintained and no 
inappropriate behavior was noted.  He had passive suicidal 
ideation, without intent and denied homicidal ideation.  He 
was able to perform activities of daily living and was alert 
and oriented times four.  No gross memory loss or impairment 
was evidenced.  Speech was linear and coherent and of normal 
rate and volume.

The veteran reported distressing dreams of Vietnam and 
avoided activities that might remind him of his experiences.  
He had a diminished interest in activities and felt detached 
from others.  He also reported irritability, difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response.  He received treatment for PTSD with some benefit.  

The April 2006 examiner diagnosed him with chronic PTSD and 
assessed a GAF of 55.  The veteran reported chronic symptoms 
of PTSD that adversely affected his psychosocial functioning 
and quality of life.  He said that he had quit his job due to 
his inability to tolerate stress, but otherwise did not cite 
any specific symptoms of PTSD that prevented him from 
continuing employment.  He had also developed some medical 
problems that had a much larger impact on his ability to 
continue working.  He had meaningful social relationships, 
but could not tolerate large groups and had lost his 
motivation to remain in contact with his friends.  He did 
engage in some solitary recreational pursuits and was most 
content in isolation.  He has also had increased stress due 
to losing his home due to Hurricane Katrina and living with 
his dependent mother.  The examiner found a heavy depressive 
component to the veteran's PTSD.  Although the veteran 
received some benefit from his PTSD treatment, his prognosis 
remained guarded.  He remained alert and oriented and did not 
demonstrate any significant impairment in judgment and was 
competent to manage his finances.

The veteran's VA outpatient treatment records generally 
stated that he received continual treatment for chronic 
symptoms of PTSD, especially depression and anxiety.  In 
addition to PTSD, an April 2006 examiner also diagnosed sleep 
disturbances, depression, and anxiety.  His concentration and 
memory were poor and he was assessed a GAF score of 43.

A May 2006 VA outpatient treatment record found the veteran 
to be very depressed and tired, with suicidal ideation, but 
no plan.  He had problems adjusting to stressful situations, 
desired isolation, and felt numb.  He had flashbacks and 
intrusive thoughts, as well as a severe startle response.  He 
had been having problems with anger, ranting, and rage, which 
included saying things that he did not mean that hurt his 
mother's feelings.  He pushed away everyone, including his 
friends.  He could hardly function to handle his personal 
affairs and was unable to handle the stress of employment, as 
he would be a danger to himself and others due to his lack of 
concentration and forgetfulness.  He had been having periods 
of "zoning out" and feelings of lifelessness.  He also had 
periods where he neglected his personal hygiene and 
activities of daily living.  He had not had a personal 
relationship in many years.  The exacerbation and severity of 
his PTSD had caused impairment in his judgment and resulted 
in his making mistakes.  His PTSD symptoms also exacerbated 
his physical illnesses.

The veteran was cooperative, but nervous.  His mood was 
pleasant, but depressed.  His speech was slow and organized.  
His eye contact was poor.  Although he was adequately 
groomed, he was slightly disheveled.  There was no evidence 
of delusions or either suicidal or homicidal ideation.  His 
concentration and memory was poor, as was his insight and 
judgment.  He was diagnosed with PTSD, sleep disturbances, 
depression, and anxiety.  He was also found to have 
occupational problems and a GAF score of 41.  

A May 2007 VA outpatient treatment record noted that the 
veteran had problems falling and staying asleep.  He had 
nightmares.  He did not go to social events and isolated 
himself.  He also had difficulty relaxing in crowded places 
and was hypervigilant.  His anxiety was severe at times.  His 
mood was pleasant and depressed and his speech was normal and 
organized.  His eye contact was good and he was casually 
groomed.  The treater found no evidence of delusions or 
suicidal or homicidal ideation.  His concentration and memory 
were poor, but his insight and judgment were fair. He was 
diagnosed with PTSD, sleep disturbances, depression and 
anxiety, and a GAF score of 43 was assessed.

Another VA examination was provided to the veteran in July 
2007, which included a review of his claims file and other 
records.  The veteran's updated history included his report 
that he had not worked since his underwater construction job 
in 2000.  He left that position because he was overwhelmed, 
had used alcohol and Valium, and had significant health 
problems.  He lived with his mother, whose home had been 
damaged by hurricane Katrina.  He cited his history of stroke 
and heart problems as his major obstacles in getting a job.

The veteran had no children and never married.  He attributed 
the end of his relationships to his anger and hostility, 
though he had some interest in developing future 
relationships, despite the difficulty associated with living 
on the Gulf Coast and not having friends within his age 
group.  He also reported that he maintained contact with his 
friends in Virginia.  He had an active social life in 
Virginia, but only went to family events currently, during 
which he generally ate and left.  

The veteran reported that his symptoms have been about the 
same since his last evaluation.  He had nightmares one to two 
times a week that kept him from returning to sleep, and after 
severe nightmares he would get up and watch television, read, 
or e-mail his friends.  Other nights he would wake up and 
return to bed.  The veteran reported frustration with living 
with his financially dependent mother and indicated that he 
had initially requested an increase in disability due to his 
living situation.  He wished to live alone, but was unable to 
do so for financial reasons.  He would often go out to do 
errands to get away from his mother.  He described 
irritability that would last all day long and described 
himself as "a social cripple."  He complained of feeling 
lonely, but denied suicidal ideation.  He complained of 
erratic sleep patterns, which included falling asleep easily, 
but awakening during the night.  He had some intrusive 
memories of Vietnam, sometimes triggered by music from that 
time period.  In addition to periods of irritability, he 
would have periods of feeling dead or numb or wanting to cry.  
He tried to stay busy during the day on the Internet, 
watching television, e-mailing, or doing light work in the 
yard.  He did not like to be in large crowds.  He also 
reported an exaggerated startle response.  Although he had a 
good relationship with his mother, he was also irritable over 
her dependence upon him.  He also had a conflictual 
relationship with his sister, alternating between getting 
along and arguing.  

The veteran acknowledged daily drinking and getting 
intoxicated once every one to two months, but denied other 
substance abuse.  He also indicated that he self-medicated 
with alcohol.  The veteran had previously reported that he 
had not missed work due to his PTSD, but had quit due to 
stress and his physical health.  

The examiner found the veteran to be alert, oriented, and 
able to adequately track the conversation.  He was oriented 
to person, place, and time.  There was no abnormality of 
posture and psychomotor activity was within normal limits.  
Speech was adequate for rate, volume, process, and fluency.  
There was no evidence of paraphrasic efforts and vocabulary 
and grammar suggested average intellectual function.  His 
mood was intermittently irritable.  His affect was broad and 
appropriate for content and context.  Memory functions were 
grossly intact with respect to immediate and remote recall of 
events and factual information, with no evidence of a 
perceptual disorder.  He maintained his own activities of 
daily living and hygiene.  His insight and judgment were 
intact.  He was appropriately dressed and groomed.  The 
examiner diagnosed him with chronic PTSD and reported that 
his problems included his unemployment, financial stress, 
chronic medical problems, and family conflict.  A GAF score 
of 55 was assessed.

The examiner found the veteran's report to be one of chronic 
symptoms consistent with PTSD adversely affecting his 
psychosocial functioning and quality of life.  The veteran 
was alert and oriented and did not demonstrate any 
significant impairment in judgment.  He was competent to 
manage his finances.

The veteran also provided hearing testimony regarding the 
effects of his PTSD on his daily life.  He reported a 
solitary life and social isolation, though he lived with his 
mother.  He also reported other problems including 
flashbacks.

Based on the evidence of record, the Board finds that an 
evaluation in excess of 50 percent for PTSD is warranted to 
the extent of a 70 percent, but not to the extent of a 100 
percent evaluation.

The veteran displayed occupational and social impairment, 
with deficiencies in most areas.  Suicidal ideation was noted 
in numerous medical records, without intent.  He also 
reported obsessional rituals, including doing nightly 
perimeter checks, but such rituals did not interfere with his 
routine activities.  His speech was generally linear and 
coherent and of normal rate and volume.  His treaters, as 
indicated in a May VA outpatient treatment record, have 
generally found his insight and judgment to be fair, though 
his concentration and memory has been found to be poor.

The veteran's examiners often noted that depression and 
anxiety were two of his most severe and prevalent symptoms of 
PTSD.  The veteran also reported frequent irritability, which 
would manifest in anger or rants, indicating some impaired 
impulse control, though generally without periods of 
violence.  VA examiners generally found the veteran to have 
an appropriate appearance and hygiene, but he reported in his 
May 2006 VA outpatient treatment record that he sometimes 
went through periods when he would neglect his personal 
hygiene.  

The veteran has been unemployed since 2000, when he quit his 
job, in part due to his inability to deal with the stress 
associated with it.  His VA outpatient treatment records 
indicated that he was unable to deal with stress.  He has not 
demonstrated a complete inability to establish and maintain 
effective relationships.  His reports of friendships have 
alternated between his desire for social isolation and not 
remaining in contact with friends and reports of having close 
friends with whom he remains in contact.  Although the 
veteran has never been married, he has reported multiple 
relationships of several years in duration, though he also 
reported that they generally ended due to his irritability 
and anger.

The veteran, however, does not exhibit total occupational and 
social impairment warranting a 100 percent rating.  Even 
though one of his VA treaters indicated that the veteran 
should be considered for a 100 percent rating, he does not 
meet the criteria for such a rating.  His symptoms are more 
indicative of a 70 percent rating.  Although the veteran has 
been noted to have occasional impaired thought processes, 
there are no records of gross impairment.  He was also able 
to adequately communicate with his examiners.  He 
consistently denied any delusions and hallucinations.  He was 
generally able to perform activities of daily living.  His 
examiners also found him to be oriented to time and place and 
to have no significant impairment in judgment.  Although 
stress was cited as one of the reasons he was unable to work, 
he more often than not reported that his other medical 
disorders caused his unemployment.  His VA examiners have 
also consistently found him to be competent to manage his 
finances.  His PTSD symptoms do not indicate total 
occupational and social impairment.

The veteran's GAF scores also support the grant of a 70 
percent evaluation, but not a 100 percent evaluation.  His 
GAF scores have ranged from 41 to 55, which indicate a range 
from serious to moderate symptoms.  His GAF scores do not 
indicate continual severe symptoms and also indicates 
frequent periods of only moderate symptomatology, which does 
not support a finding of total occupational and social 
impairment.  

Additionally, there is no evidence that warrants referral of 
the veteran's claims for extraschedular consideration. There 
is no evidence of frequent periods of hospitalization or any 
other factor that would render inappropriate the application 
of regular rating standards with regard to the veteran's back 
disability. Treatment has been very limited; the veteran is 
not shown to have been hospitalized due to his disability.  
Accordingly, the claim will not be referred for 
extraschedular consideration. See 38 C.F.R. § 3.321(b)(1).

As the evidence of record is at least in equipoise as to a 70 
percent evaluation, the benefit of the doubt rule applies.  
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). The veteran's 
claim for a rating evaluation in excess of 50 percent is 
granted to the extent of a 70 percent evaluation, and no 
more.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 70 percent evaluation for PTSD, and no more, is 
granted.



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


